Title: To Benjamin Franklin from Sir Edward Newenham, 12 January 1781
From: Newenham, Sir Edward
To: Franklin, Benjamin


Dear Sir
Dublin 12 Jany. 1781
With the fullest confidence of your Excellencys readiness in assisting those who are distressed, particularily when such distresses, happen in the Course of human affairs and not brought upon men for any act of theirs, I flatter myself, that my Pardon for the Liberty I take, and the request I make will be most cordialy Granted.
My worthy Fellow-Citizens of Dublin touched with the General Calamities with which Providence has thought to Visit the West India Islands, have this day agreed to send them some provisions & Cloathing; Permit me, therefore, in the Name of my Fellow-Citizens who have been always conspicuous for Acts of Virtue and universal Benevolence, humbly to Entreat a Pasport & Protection from all Ships of war & Privateers for Such Vessel as they may freight by and on account of them for that Sole purpose—
Permit me also, most Earnestly & Respectfully, to Entreat your Excellencys humane Interest & favor in obtaining a Similar Passport & Protection from the Court of France and from the Spanish Embassador at Paris—
The Cause of Humanity and the Instantaneous Necessity of releif induces me to hope that I shall have the Honor and particular favor of a friendly & Speedy answer—
Sincerely wishing your Excellency & all your family many returns of the present season
I remain with the Greatest respect Esteem & Regard Your Excellencys most obt: and Very obliged Humble Sert.
Edward Newenham

P.S. Your Excellencys Answer will come by post, & if the pasports are confined to such Vessels as Sir Edward Newenham shall Certifie for I will answer for the faithfull discharge of the Trust.

 
Addressed: His Excellency Dr: Bn: Franklin / Minister Plenipoy: / from the united states / at / Paris
Notation: Edward Newenham Dublin 12 Jany. 1781
